 


109 HR 3396 IH: Somalia Comprehensive Peace and Economic Recovery Act of 2005
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3396 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Smith of Washington (for himself, Mr. Petri, Mr. Payne, and Mr. McDermott) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To facilitate lasting peace, democracy, and economic recovery in Somalia. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Somalia Comprehensive Peace and Economic Recovery Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Statement of policy 
Sec. 4. Fighting terrorism and and extremism in Somalia 
Sec. 5. Supporting peace, democracy, and stability in Somaliland 
Sec. 6. Investigation of war crimes and crimes against humanity in Somalia 
Sec. 7. Bilateral assistance to support peace and democracy in Somalia 
Sec. 8. Multilateral efforts to support peace and democracy in Somalia 
Sec. 9. Sanctions to support peace and human rights in Somalia 
Sec. 10. Assistance for local efforts to promote human rights, the rule of law, and democracy in Somalia 
Sec. 11. Report  
2.Findings Congress finds the following: 
(1)In 1991, General Mohamed Siad Barre, who came to power in Somalia through a military coup in 1969, was ousted from power by several Somali armed groups. 
(2)Following the collapse of central authority in Mogadishu, the capital, rival Somali groups engaged in armed struggle for personal political power and prevented food and medicine from reaching innocent civilians suffering from drought and famine. An estimated 300,000 people died from violence, starvation, and disease as Somalia was wracked by continued internal chaos. 
(3)On November 9, 1992, President George H.W. Bush authorized Operation Restore Hope, using the United States Armed Forces to safeguard nongovernmental organizations and their efforts to provide humanitarian assistance to the suffering Somali civilian population. The United States-led Unified Task Force (UNITAF), formed to establish a safe environment for the delivery of humanitarian assistance in Somalia, saved lives and helped create a relatively peaceful environment for humanitarian activity in Somalia.  
(4)In May 1993, UNITAF handed over its operations to the United Nations. The subsequent United Nations effort was known as the United Nations Operation in Somalia (UNOSOM). The relative success of UNITAF gave the people of Somalia hope for peace and stability, although the United States-led operation failed to disarm the armed factions in Mogadishu and other parts of Somalia. 
(5)On October 3, 1993, after a seventeen-hour battle between United States Armed Forces and Somali factions in Mogadishu in which 18 United States Army Rangers and hundreds of Somalis were killed, President Clinton ordered the withdrawal of United States troops from Somalia. In March 1994, United States Armed Forces withdrew from Somalia, and one year later, the United Nations withdrew the remaining peacekeepers after a series of attacks on peacekeeping troops by Somali armed factions. 
(6)Since the withdrawal of United Nations forces in March 1995, Somalia has been without a central government. The small East African country once again descended into lawlessness. Since then, Somalia has been splintered into several regions controlled by clan-led administrations. 
(7)According to the United Nations, an estimated 400,000 Somalis have been internally displaced and more than 300,000 have fled their country. Somali children are 26 times more likely to die before their 5th birthday than children in the developed world. More than one in ten infants die before the age of one year. Infant mortality is the 10th highest in the world. The country has one of the highest incidences of tuberculosis in the world. Meanwhile, cholera epidemics are rampant. 
(8)There have been 13 Somali reconciliation or peace conferences to bring an end to the fighting in Somalia. Some conferences were under the auspices of or supported by the United Nations, or governments in the Horn of Africa. These efforts have largely failed to bring about lasting peace in Somalia. 
(9)In 1996, the Government of Ethiopia convened a peace conference in the resort town of Sodere. Many political actors and armed factions participated, although a few boycotted the peace conference. The Sodere peace conference collapsed when the Government of Egypt convened another Somali peace conference in Cairo in 1997. The Cairo peace conference failed when another peace conference was convened by Somali factions in Bosaso, Somalia in 1998. 
(10)In February 2000, the Inter-Governmental Authority for Development (IGAD) approved a peace plan proposed by the Government of Djibouti. In May 2000, the Somali reconciliation conference opened in Arta, Djibouti, in which 400 delegates took part for several months of deliberation. The Arta process was boycotted by several powerful warlords, as well as the government of Somaliland, the current government located in the northwest region of Somalia, and the government of Puntland, the current government based in the self-declared northeast region of Somalia. 
(11)On August 13, 2000, participants at the Arta conference agreed to the creation of a Transitional National Government and a Transitional National Assembly for Somalia. On August 26, 2000, participants nominated Abdulqassim Salad Hasan as president of the Transitional National Government. 
(12)In October 2002, the Inter-Governmental Authority for Development launched another peace process, led by the Government of Kenya. An estimated 350 delegates from different regions of Somalia participated in the opening session of the conference in the Kenyan town of Eldoret. The Government of Somaliland boycotted the conference. 
(13)In the first phase of the Kenyan peace process, the parties signed a temporary cease-fire, and agreed to respect and honor the outcome of the conference. The parties further agreed to establish a federal system of government for Somalia and committed themselves to fight terrorism. 
(14)In September 2003, the parties to the Kenyan peace process agreed on a Transitional National Charter for Somalia, paving the way for a national unity government for Somalia. 
(15)In August 2004, a new Somali Transitional Parliament was inaugurated in Kenya. The 275-member parliament consists of the major political factions in Somalia and is representative of all the major clans of Somalia. 
(16)In October 2004, the Somali Transitional Parliament elected Abdullahi Yusuf Ahmed as the new president of Somalia. The swearing in ceremony was attended by 11 heads of government from Africa and representatives from regional organizations and the United Nations. 
(17)In November 2004, President Abdullahi Yusuf Ahmed appointed Professor Ali Mohamed Gedi as the Prime Minister of Somalia.  
(18)The Government of Kenya has and continues to play key roles through its Special Envoy for Somalia, Ambassador Kiplagat, in an effort to achieve a lasting peace in Somalia. 
(19)The Governments of Djibouti and Ethiopia are important players in the Somali peace process and their continued cooperation and coordination with the regional effort is important to ensuring peace in Somalia. 
3.Statement of policyIt is the policy of the United States to support the people of Somalia to achieve lasting peace, democracy, rule of law, respect for human rights, broad-based economic recovery and growth, and eradicate radicalism and terrorism from their country and the region. 
4.Fighting terrorism and extremism in Somalia 
(a)FindingsCongress finds the following: 
(1)Since the collapse of central authority in Somalia in 1991, Somalia continues to attract terrorist and extremist groups, posing serious threats to regional stability and peace. Terrorists who carried out the United States Embassy bombings in Kenya and Tanzania in August 1998 and the bombing of the Paradise Hotel in Mombasa, Kenya, in November 2002 reportedly used Somalia as a base of operation. 
(2)The United States Government, in its indictment against Osama bin Laden and his associates for the United States Embassy bombings in Kenya and Tanzania in August 1998 stated that “at various times from or about 1992 until in or about 1993, the defendant Osama bin Laden, working together with members of the Fatwah committee of Al-Qaeda, disseminated Fatwahs to other members and associates of Al-Qaeda that the United States forces in the Horn of Africa, including Somalia, should be attacked”. 
(3)In late September 2001, the United States Government added Al-Ittihad to a list of terrorism-related entities whose assets were ordered frozen by executive order. The United States Government also ordered the assets of the Somali-owned al-Barakaat company frozen because of its alleged links to Al-Qaeda.  
(4)Many experts believe that Somalia is still being used by terrorist groups as a transit or safe haven, contributing to the destabilization of the East Africa region. 
(5)In June 2003, President George W. Bush announced a $100,000,000 East Africa Counter Terrorism Initiative to close the capabilities gap in combating terrorism and to reduce East Africa’s vulnerabilities to terrorism.  
(6)The United States Government welcomes the commitment of the Transitional National Government of Somalia to fight terrorism and extremism. It is in the interest of the peoples of Somalia and the United States to ensure terrorist groups are denied safe haven in Somalia and the region. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should assist the people of Somalia to establish a democratic government that is committed and able to fight terrorism and extremism; 
(2)the United States should provide training and support to the Transitional National Government of Somalia to fight terrorism and extremism; and 
(3)strengthening civil society and grassroots efforts in Somalia will deny terrorist and extremists groups a fertile ground for recruitment in that country. 
5.Supporting peace, democracy, and stability in Somaliland 
(a)FindingsCongress finds the following: 
(1)In May 1991, the Republic of Somaliland, located in the northwest region of Somalia, declared independence from Somalia. The Republic of Somaliland has not been recognized as an independent country, despite its persistent efforts over the past decade. 
(2)Since its declaration of independence, Somaliland has been relatively stable and peaceful, despite occasional inter-clan conflicts.  
(3)In December 2002, the people of Somaliland voted in local elections, which were monitored by international observers. The elections were deemed by these observers as free and fair. 
(4)In April 2003, Dahir Rayale Kahin was elected president of Somaliland in a highly-competitive presidential election, which was monitored by international observers. 
(b)Statement of policyCongress recognizes and welcomes the many achievements over the past decade by the people and government of Somaliland, including increased enrollment in primary schools, relative peace and stability, and economic recovery. 
(c)Sense of CongressIt is the sense of Congress that the political future of Somaliland should be resolved through a peaceful, negotiated process between the government of Somaliland and the Transitional National Government of Somalia. 
6.Investigation of war crimes and crimes against humanity in Somalia 
(a)FindingsCongress finds the following: 
(1)According to human rights groups, the United Nations, and the international media, more than 500,000 people may have died as a result famine, disease, and war-related causes in Somalia. Many of these victims are civilians, especially children and the elderly.  
(2)Hundreds of thousands of innocent civilians in Somalia have been displaced or forced into refugee camps as a direct result of the brutal campaign of violence against civilians by Somalia’s warlords. 
(3)Millions of children in Somalia have been deprived of basic health care and education due to violence and general instability instigated by Somalia’s warlords. 
(b)Declarations of policyCongress declares the following: 
(1)War crimes and crimes against humanity have been committed against innocent civilians over the past decade by Somali warlords in many parts of Somalia. 
(2)Individuals responsible for war crimes and crimes against humanity should be held accountable for their actions. 
(c)International commission of inquiryThe President is authorized to seek the establishment of an international commission of inquiry to investigate war crimes, crimes against humanity, and other violations of human rights and international humanitarian law in Somalia. In carrying out this subsection, the President should instruct the Permanent United States Representative to the United Nations to use the voice and vote of the United States to seek the establishment of an international commission described in the preceding sentence. 
(d)Study and Report 
(1)StudyThe Secretary of State shall conduct an annual study of acts which may constitute war crimes, crimes against humanity, and other violations of human rights and international humanitarian law by armed factions in all areas of Somalia since the collapse of central authority in Somalia in 1991. 
(2)ReportNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary of State shall submit to Congress a detailed report that contains the results of the study conducted under paragraph (1), including a list of warlords who are responsible for crimes against humanity in Somalia, a strategy for holding the warlords accountable, including freezing finances and restricting travel, and a determination by the Secretary of the impact of such measures on the peace process in Somalia.  
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the President to carry out this section $5,000,000 for fiscal year 2006 and such sums as may be necessary for each of the fiscal years 2007 and 2008. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are— 
(A)authorized to remain available until expended; and 
(B)in addition to funds otherwise available for such purposes. 
7.Bilateral assistance to support peace and democracy in Somalia 
(a)AssistanceThe President is authorized to— 
(1)support efforts for a peaceful resolution of the conflict in Somalia as well as the establishment of a representative form of government in Somalia; 
(2)continue to encourage the participation of all groups, including women, traditional and religious leaders, and minority clans historically marginalized by the major clans of Somalia, in efforts for a peaceful resolution of the conflict in Somalia as well as the establishment of a representative form of government in Somalia; and 
(3)encourage Inter-Governmental Authority for Development (IGAD) mediators to insist on broader participation in the new government of Somalia. 
(b)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the President to carry out this section $40,000,000 for each of the fiscal years 2006, 2007, and 2008.  
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are— 
(A)authorized to remain available until expended; and 
(B)in addition to funds otherwise available for such purposes. 
8.Multilateral efforts to support peace and democracy in SomaliaIt is the sense of Congress that— 
(1)the international community should assist the people of Somalia to achieve lasting peace, promote human rights and the rule of law, and provide financial assistance in support of peace and economic development in Somalia; 
(2)the African Union and the United Nations should consider the deployment of peacekeepers in support of peace and democracy in Somalia;  
(3)the United Nations should consider the deployment of human rights monitors throughout Somalia to ensure respect for human rights and the rule of law during the transition period;  
(4)the United Nations should maintain and fully enforce the arms embargo on Somalia; 
(5)the United Nations should assist in the demobilization, reintegration, and resettlement of militia groups in Somalia; and 
(6)the United Nations should assist in the resettlement of Somalia’s internally displaced persons and refugees.  
9.Sanctions to support peace and human rights in Somalia 
(a)DeterminationIf, at any time beginning on or after the date of the enactment of this Act, the President determines that the Transitional National Government of Somalia or any regional authority in Somalia— 
(1)is not honoring the peace agreement or is not fully implementing the agreement in good faith, 
(2)is not cooperating in counterterrorism efforts, 
(3)is not respecting basic human rights and the rule of law, or 
(4)is engaged in unnecessary conflicts inside Somalia or with its neighbors, the President shall impose the sanctions described in subsection (b). 
(b)SanctionsThe sanctions described in this subsection are the following: 
(1)Denial of visas and entry into the United States to senior officials of the Transitional National Government of Somalia and each regional authority in Somalia, including senior military officers. 
(2)Such action as may be necessary to impose a sanctions regime to freeze funds or assets of officials described in paragraph (1) at United States financial institutions, subject to such terms and conditions as the President determines to be appropriate. 
(3)Withholding the provision of United States assistance for Somalia, other than United States humanitarian assistance. 
(c)WaiverThe President may waive the requirement to impose sanctions under this section if the President determines that it is in the national security interest of the United States to do so and transmits to Congress a report that contains the reasons for the determination. 
10.Assistance for local efforts to promote human rights, the rule of law, and democracy in Somalia 
(a)Sense of CongressIt is the sense of Congress that— 
(1)respect for human rights and the rule of law should remain a high priority in United States policy toward Somalia; and 
(2)the United States should work with the people of Somalia, other countries, and international organizations to ensure that sufficient resources and technical support are devoted to the demobilization and reintegration of warlords and their forces into Somali civil society.  
(b)AssistanceThe President is authorized to provide assistance for local efforts to promote human rights, the rule of law, and democracy in Somalia. 
(c)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the President to carry out this section $5,000,000 for each of the fiscal years 2006, 2007, and 2008.  
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are— 
(A)authorized to remain available until expended; and 
(B)in addition to funds otherwise available for such purposes. 
11.ReportNot later than 180 days after the date of the enactment of this Act and annually thereafter, the President shall transmit to Congress a detailed report on the implementation of this Act. 
 
